FILED
                           NOT FOR PUBLICATION
                                                                               JUN 30 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JUDITH A. INMAN,                                 No.   19-35241

              Plaintiff-Appellant,               D.C. No. 3:18-cv-05252-BAT

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Brian Tsuchida, Magistrate Judge, Presiding

                             Submitted May 8, 2020**
                               Seattle, Washington

Before: KLEINFELD, W. FLETCHER, and RAWLINSON, Circuit Judges.

      Plaintiff-Appellant Judith Inman applied for and was denied Social Security

disability benefits. The Appeals Council denied her request for review. The



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court affirmed the denial. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      1. The government concedes that the administrative law judge (“ALJ”) who

presided over Inman’s case erred in initially concluding that Inman had no

medically determinable impairment. However, the ALJ made alternative findings

assuming that Inman had the medically determinable impairment of “Chronic Pain

Syndrome, Headaches, Optic Nerve Disorder, and Photophobia.” Accordingly, the

ALJ’s error was harmless. See Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020)

(“We may affirm the ALJ’s decision even if the ALJ made an error, so long as the

error was harmless, meaning it was inconsequential to the ultimate nondisability

determination.”) (internal quotation marks omitted).

      2. Inman argues that the ALJ improperly weighed medical evidence from

certain of her treating physicians, whose opinions are generally “afforded more

weight than those of non-examining physicians.” Orn v. Astrue, 495 F.3d 625, 631

(9th Cir. 2007). However, deference to their opinions depends in part on whether

they are “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and [are] not inconsistent with the other substantial evidence in [the]

case record.” 20 C.F.R. § 404.1527(c)(2). Inman’s examining physicians based

their opinions about her disability on her reported symptoms, but did not confirm


                                          2
them with objective testing. We therefore will not disturb the ALJ’s weighting of

their opinions, or that of Dr. Boone, which Inman also challenges.

      Inman also lists “other medical evidence” and opinions that she argues that

the ALJ should have considered. Some of this information, such as Dr. Kooiker’s

report, was considered. Inman does not explain how the other reports undermine

the ALJ’s decision, as they say nothing about the limitations she might face in

working and do not controvert the diagnoses of migraines and light sensitivity.

      3. Inman argues that the ALJ erroneously found her testimony and

allegations not credible. However, the ALJ provided specific, clear, and

convincing reasons for not fully crediting her testimony. See Vasquez v. Astrue,

572 F.3d 586, 591 (9th Cir. 2009). For example, the ALJ noted that Inman’s

claimed light sensitivity and eye pain was more extreme than that which she had

previously described to her doctors and in her state workers’ compensation claim.

She told Dr. Nguyen that sunglasses helped her symptoms, but testified before the

ALJ that she cannot keep her eyes open at all. Further, the ALJ wrote that Inman’s

activity level casts doubt on her allegations, as she is still able to exercise daily and

visits with a friend at Starbucks weekly.

      4. The ALJ did not err in discounting testimony from Inman’s husband. In

order to “discount competent lay witness testimony, the ALJ must give reasons that


                                            3
are germane to each witness.” Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir.

2012) (internal quotation marks omitted). The ALJ found that Inman’s husband’s

testimony was more extreme than Inman’s. Substantial evidence supported this

finding. For example, Inman’s husband testified that he lives in the garage

“[b]ecause there’s no lights allowed in the house.” Inman herself clarified that this

was an exaggeration, and that “no light” was actually “low light.”

      5. Inman argues that the ALJ erred in failing to account for her functional

limitations in the assessment of her residual functional capacity. The ALJ found

that her disability would not prevent her from performing a full range of work,

including her most recent job as a claims clerk, as long as the work would not

require exposure to hazards; will allow wearing dark sunglasses; and does not

require exposure to bright light. Given our conclusions that the ALJ did not err in

weighing the medical evidence, or in discounting Inman’s and her husband’s

descriptions of her limitations, this determination is also supported by substantial

evidence.

      AFFIRMED.




                                           4